SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1047
CA 10-01900
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND GREEN, JJ.


BRANDON HARRIS AND KRISTINA HARRIS,
PLAINTIFFS-RESPONDENTS,

                     V                             MEMORANDUM AND ORDER

CSX TRANSPORTATION, INC., DEFENDANT-APPELLANT,
ET AL., DEFENDANT.
(APPEAL NO. 2.)


GOLDBERG SEGALLA LLP, BUFFALO (JOHN JOSEPH JABLONSKI OF COUNSEL), FOR
DEFENDANT-APPELLANT.

COLLINS, COLLINS & DONOGHUE, P.C., BUFFALO, MAGAVERN MAGAVERN GRIMM
LLP (EDWARD J. MARKARIAN OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County
(Anthony J. Paris, J.), entered May 13, 2010 in a personal injury
action. The order denied the motion of defendant CSX Transportation,
Inc. for summary judgment.

     It is hereby ORDERED that the order so appealed from is reversed
on the law without costs, the motion is granted and the complaint and
cross claim against defendant CSX Transportation, Inc. are dismissed.

     Same Memorandum as in Bready v CSX Transp., Inc. (___ AD3d ___
[Nov. 10, 2011]).




Entered:   November 10, 2011                     Patricia L. Morgan
                                                 Clerk of the Court